Citation Nr: 0102320	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to 
February 1945.

This appeal arises from January 1999 Department of Veterans 
Affairs (VA) Regional Office (RO), North Little Rock, 
Arkansas, rating decision, which granted the appellant an 
increased rating for his service-connected traumatic 
arthritis of the cervical spine from 10 to 20 percent 
disabling.  Since this claim has not been withdrawn, an 
increased rating above 20 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).


FINDING OF FACT

Current manifestations of the appellant's service-connected 
traumatic arthritis of the cervical spine include severe 
limitation of motion with pain. 


CONCLUSION OF LAW

Manifestations of the appellant's service-connected traumatic 
arthritis of the cervical spine are no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 
5290 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has requested an increased rating for his 
service-connected traumatic arthritis of the cervical spine.  
The Board has reviewed all the evidence of record which 
includes service medical records, VA inpatient and outpatient 
treatment records and examination reports dated from 1948 to 
November 1999, a transcript of testimony provided by the 
appellant and his representative during a January 2000 
hearing, and written statements provided by the appellant and 
his representative.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The veteran testified during his January 2000 
hearing that his only treatment for this disorder was at the 
VA, and all treatment records which he identified have been 
developed.  Furthermore, in December 1998, the veteran was 
accorded a VA examination of this service-connected disorder.  
Thus, as sufficient data exists to address the merits of the 
veteran's increased rating claim, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the veteran in the development of his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See also, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990) and Littke v. Derwinski, 
1 Vet. App. 90 (1990).

In addition, the appellant was notified in the January 1999 
rating decision, in the August 1999 statement of the case, in 
his January 2000 hearing, and in the February 2000 
supplemental statement of the case of the information 
necessary to substantiate his claim, including the 
requirements for a higher schedular rating under Diagnostic 
Code 5290.  Finally, the Board is granting the full benefit 
sought in this appeal, as the appellant requested 
compensation for severe limitation of motion of the cervical 
spine during his hearing.  That is, the Board concludes that 
a 30 percent rating under Diagnostic Code 5290 is warranted 
in this case.  This rating is the maximum schedular rating 
provided for by that Diagnostic Code.  Under these 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The schedular criteria for limitation of motion of the 
cervical spine call for a 20 percent disability rating for 
moderate limitation of motion, and a 30 percent disability 
rating for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).  Terms such as "moderate" and 
"severe" are not defined in VA regulations, and the Board 
must arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (2000).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2000).  The schedular criteria for 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

Service connection for traumatic arthritis of the cervical 
spine was granted in a February 1945 rating decision and a 20 
percent disability evaluation was assigned based on service 
medical records reflecting that diagnosis with complaints of 
pain.  That disability evaluation was gradually reduced to a 
noncompensable rating in the in an August 1954 rating 
decision which was based on a VA examination that showed 
negative findings.  By rating decision dated in December 
1984, the disability evaluation was increased to 10 percent 
based on X-ray findings, limitation of motion, and complaints 
of pain.  That disability evaluation was confirmed and 
continued until the veteran filed his current claim for 
increase.  

The appellant was granted an increased rating from 10 to 20 
percent disabling in the January 1999 rating decision on 
appeal based on VA outpatient treatment records dated from 
June 1997 to December 1998 and the VA December 1998 
examination report which reflected increased limitation of 
motion of the cervical spine.  A June 1998 treatment record 
reveals that the appellant complained of decreased range of 
motion and increased pain referable to his cervical 
arthritis. 

A VA examination was conducted in December 1998.  The 
appellant complained of constant cervical pain that rated an 
8 on a scale of 0 to 10, with 10 being the worst pain he had 
ever experienced.  He also reported weakness in his bilateral 
upper extremities and stiffness along the entire neck 
posterior, greater than on the anterior aspect.  He claimed 
that this was "debilitating" and that he had noticed a lack 
of endurance over the past several months.  Treatment 
revolved around the use of medications only.  He indicated 
that he used Tylenol 3 times per day, and Percocet when his 
pain was severe.  He also indicated that he used an Aspirin 
lotion on his neck 3 to 4 times a day.  He denied flare-ups, 
and stated that his pain was constant in nature.  
Precipitating factors for his neck pain included activity and 
weather changes.  Alleviating factors included pain pills 
only.  He indicated that he retired from his work as a 
painter due to neck pain, and that he performed his 
activities of daily living with the use of Percocet.  

Examination of the appellant's cervical spine revealed 
forward flexion to 30 degrees without pain, and to 40 degrees 
with pain.  Extension was to 10 degrees without pain, and to 
20 degrees with pain.  Right and left rotation was to 20 
degrees and 30 degrees.  Rotational movement to the right and 
left were restricted to 30 degrees on the right and 25 
degrees on the left.  The appellant had a positive 
compression test and a positive distraction test.  The 
examiner diagnosed degenerative disc and degenerative joint 
disease of the cervical spine with chronic neck pain.  He 
opined that the appellant's functional loss and limitations 
were most likely due to the arthritic changes in his cervical 
spine.  He indicated that the appellant should be able to 
occasionally lift 20 pounds and to frequently lift 10 pounds.  
The appellant should be able to sit, stand, or walk for 6 
hours of an 8 hour day.  He noted that the appellant should 
only occasionally stoop or bend, and should avoid overhead 
work, work on heights, and work around dangerous and moving 
machinery.

At his January 2000 hearing on appeal, the appellant 
testified regarding his symptoms related to his cervical 
spine arthritis.  He reported that he had difficulty moving 
his head and that he had muscle pain.  He indicated that he 
took pain medication 4 times per day.  He testified that he 
had difficulty dressing himself, as it was painful to look 
down at buttons while buttoning his shirt, and he had 
problems driving.  He reported that he had been followed 
every 4 months at the VA for his arthritis, but that under 
his new treatment program he only reported every 6 months.  
He stated that he had last been treated on November 29, 1999.

Thereafter, the RO developed VA treatment records from 
December 1998 to November 29, 1999.  In July 1999 he 
requested another medication for his arthritis as he believed 
the Tylenol interfered with the efficacy of another 
medication.  He reported pain in the back area after working 
in the yard all day.

After careful scrutiny of all the evidence of record, the 
Board is of the opinion that manifestations of the appellant's 
service-connected traumatic arthritis of the cervical spine 
more nearly approximate a 30 percent disability rating under 
the schedular criteria for severe limitation of motion.  The 
Board places emphasis on VA outpatient treatment records and 
the appellant's December 1998 VA examination which showed 
limitation of motion and constant pain with functional loss 
which required the regular use of pain medication.  In light 
of the appellant's complaints of pain, the Board finds that 
this disability picture more nearly approximates the 30 
percent disability rating for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).  Accordingly, 
the maximum 30 percent rating for severe limitation of motion 
of the cervical spine is warranted.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when a Diagnostic Code provides 
for compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the appellant 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991).  As the December 1998 
VA examination did not find ankylosis or complete bony 
fixation of the cervical spine, the Board concludes that 
Diagnostic Codes 5287 and 5286, which provide for higher 
schedular ratings than Diagnostic Code 5290, are not for 
application in this case.  The veteran also not entitled to a 
rating higher than 30 percent under Diagnostic Code 5293 for 
intervertebral disc syndrome as he is not service-connected 
for that disorder and, in any event, his cervical spine 
symptoms are not manifested by severe neurological findings.  

The RO considered the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000) and found that the evidence of record did not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, the Board finds that there has been no showing 
by the appellant that his cervical arthritis has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  As support for this position, the Board 
notes that while the December 1998 VA examiner concluded that 
the appellant should not perform certain types of work, he 
was able to lift 10 pounds frequently and was able to sit, 
stand or walk for 6 hours of an 8 hour day.  For these 
reasons, the Board does not find that referral for 
consideration of assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An increased disability rating for the appellant's service-
connected arthritis of the cervical spine is granted, to 30 
percent, consistent with the criteria applicable to the 
payment of monetary awards.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 


